Citation Nr: 1128970	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-04 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for dental trauma, tooth #9, for compensation and outpatient dental treatment purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for dental trauma, tooth #9.  A timely appeal was noted from that decision.

A review of the record reflects that the Veteran also perfected an appeal for service connection for dental trauma, tooth #8, in November 2008.   Service connection for dental trauma, tooth #8, was granted by rating decision dated July 2010, which represents a substantial grant of the benefit sought.  

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on March 2, 2011.  A copy of the hearing transcript has been associated with the file.

During a prehearing conference, the Veteran communicated his intent to claim service connection for dental trauma, tooth #7.  This matter is referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran sustained a traumatic blow to his mouth during service resulting in the loss of tooth #8 and tooth #9 was used as part of the bridge to replace that tooth.

2.  The Veteran does not have tooth loss to #9 resulting from loss of substance of body of the maxilla or mandible.  

3.  Resolving all doubt in the Veteran's favor, tooth #9 sustained trauma that is proximately due to in-service dental trauma to tooth #8. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for tooth #9, for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R.    §§ 3.303, 3.381, 4.150 (2010). 

2.  The criteria for entitlement to service connection for dental trauma, tooth #9, for the purposes of outpatient dental treatment are met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a March 2009 letter provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in July 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and buddy statements.

The Veteran was afforded a VA examination in March 2010.  The dentist who examined the Veteran in March 2010 provided the requested medical opinion.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service- connected dental disorders.  For other types of service- connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

According to the evidence of record, the Veteran was involved in a motor vehicle accident while on active duty in March 1973.  In April 1973, tooth #8 was found to be non-restorable as a result of facial trauma sustained in the accident, and it was extracted.  Tooth #8 was replaced with a bridge involving teeth #6-9.  The Veteran has testified that tooth #9 was "filed down" in preparation for its inclusion in the bridge.  Service dental records note that teeth #7 and #9 were "prepared" for inclusion in a bridge to replace tooth #8 in July 1973, and that a bridge encompassing teeth #7-9 was placed in August 1973.   In October 1973 it was noted that "[porcelain] completely [fractured] on tooth #9 while [the Veteran was] on leave ... if it recurs again will redo [bridge]."  

In January 1974, the Veteran's bridge was found to be "defective," with "[porcelain] completely separated from gold copings."  Tooth #9 was again "prepared" for placement of another bridge.  In February 1974, a "[defective crown] #9" was repaired and recemented.  There are no further references to tooth #9 in the dental record.

Post-service medical evidence includes a December 2007 statement from Dr. Patrick J. Canaday, in which he notes that the Veteran was referred to his prosthodontic dental practice in the early 1980s for placement of a new bridge from teeth #6-#9.  Dr. Canaday characterized tooth #9 as a "central incisor abutment" in the bridge.

On VA dental examination in March 2010, the examiner noted that tooth #9 was "not damaged but is part of the bridge used to replace the involved tooth (#8)."  

Applying the above dental criteria to the facts in this case, the Board finds that tooth #9 was altered for use in a bridge as a direct result of the service-connected dental trauma to tooth #8.  However, he does not have a dental or oral disability listed under 38 C.F.R. § 4.150 for which compensation would be paid.  The fact that tooth # 9 was altered for a bridge necessary to correct service-connected dental trauma to tooth #8, is not enough to establish that a chronic dental condition manifested during service or is otherwise related to active duty.  There has been no loss of substance of the body of the maxilla or mandible, resulting in a loss of tooth #9.  On recent VA examination in March 2010, it was specified that the mandible and maxilla were intact.  Simply stated, the Veteran does not exhibit a compensable dental condition for VA compensation purposes.  See 38 C.F.R. § 4.150.  Thus a clear preponderance of the evidence is against a finding that service connection for compensation purposes is warranted, and this portion of the claim is denied. 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302  (1993).  VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. There is no time limitation for making application for such treatment.  The significance of establishing service connection for a dental condition, based on service trauma, is that a Veteran will be eligible to receive perpetual VA dental care for the defective or missing tooth.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R.               § 17.161(c). 

The Board finds that the Veteran is eligible for outpatient dental treatment of tooth #9 under the provisions of Class II(a).  Service treatment records establish that the Veteran suffered facial trauma during active duty service, resulting in the removal of tooth #8.  The dental record clearly shows that tooth #9 was prepared for use in a bridge on two separate occasions during service, corroborating the Veteran's statements that his tooth was "filed down."  The March 2010 VA examination report links the removal of tooth #8 to the Veteran's service, and determined that tooth #9 was used as part of a bridge to correct the removal of that tooth. There is no contrary opinion of record. 

In sum, the Veteran is shown to have had dental trauma in service causing the loss of tooth #8, which led to the need to alter tooth #9 in preparation for a bridge; he is accordingly entitled to service connection for outpatient treatment purposes for tooth #9.  



ORDER

Service connection for tooth #9 for the purpose of disability compensation is denied. 

Service connection for dental trauma to tooth #9  for the purpose of VA outpatient dental treatment is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


